            Case 1:18-cv-01771-TSC Document 45 Filed 07/12/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                             )
CAMPAIGN LEGAL CENTER,                       )
                                             )
       Plaintiff,                            )
                                             )       Civil No. 18-1187 (TSC)
       v.                                    )       Civil No. 18-1771 (TSC)
                                             )
U.S. DEPARTMENT OF JUSTICE,                  )
                                             )
       Defendant.                            )
                                             )

                                  JOINT STATUS REPORT

       Pursuant to the parties’ request in their June 21, 2021, Joint Status Report, Court’s May

5, 2021 Minute Order, Plaintiff Campaign Legal Center (“CLC”) and Defendant United States

Department of Justice (“DOJ”) hereby submit this Joint Status Report in this Freedom of

Information Act (“FOIA”) case.

       As previously reported, the Civil Rights Division completed its supplemental search and

completed its response by releasing three responsive emails on June 23, 2021. On July 9, 2021,

the Justice Management Division completed its response by releasing an unredacted version of

one email. The parties continue to meet and confer regarding Defendant’s response to Plaintiff’s

FOIA requests. The parties respectfully request to file a further Joint Status Report on July 21,

2021, with a briefing schedule, if appropriate.

Dated: July 12, 2021                         Respectfully submitted,

                                             __/s/ Adam Miller__________________
                                             BUCKLEY LLP
                                             Adam Miller (DC Bar # 496339)
                                             Nadav Ariel (DC Bar # 1023141)
                                             1250 24th Street NW, Suite 700
                                             Washington, DC 20037
                                             202-349-7958
                                             amiller@buckleyfirm.com
Case 1:18-cv-01771-TSC Document 45 Filed 07/12/21 Page 2 of 2




                           CAMPAIGN LEGAL CENTER
                           Danielle M. Lang (DC Bar # 1500218)
                           1411 K Street NW, Suite 1400
                           Washington, DC 20005
                           202-736-2200
                           dlang@campaignlegalcenter.org

                           Counsel for Plaintiff

                           CHANNING D. PHILLIPS
                           D.C. Bar #415793
                           Acting United States Attorney

                           BRIAN P. HUDAK
                           Acting Chief, Civil Division

                           By:     /s/ Paul Cirino
                           PAUL CIRINO, D.C. Bar #1684555
                           Assistant United States Attorney
                           Civil Division
                           U.S. Attorney’s Office for the District of Columbia
                           555 4th Street, N.W.
                           Washington, D.C. 20530
                           Telephone: (202) 252-2529
                           paul.cirino@usdoj.gov

                           Counsel for Defendant




                              2
